            Case 5:20-cv-05094-JFL Document 50 Filed 01/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
EMERGENCY CARE SERVICES OF                              :
PENNSYLVANIA, P.C. and                                  :
EMERGENCY PHYSICIAN                                     :
ASSOCIATES OF PENNSYLVANIA,                             :
P.C.,                                                   :
                       Plaintiffs,                     :
                                                       :
               v.                                      :
                                                       :
UNITEDHEALTH GROUP, INC.,                               :
UNITEDHEALTHCARE SERVICES,                              :        No. 5:20-cv-05094
INC., UNITEDHEALTHCARE, INC.,                           :
UNITEDHEALTH NETWORKS, INC.,                            :
UNITEDHEALTHCARE INSURANCE                              :
COMPANY, UNITEDHEALTHCARE OF                            :
NEW ENGLAND, INC.,                                      :
UNITEDHEALTHCARE OF                                     :
PENNSYLVANIA, INC., and                                 :
MULTIPLAN, INC.,                                       :
                  Defendants.                          :
__________________________________________

                                             ORDER

       AND NOW, this 25th day of January, 2021, upon consideration of Plaintiffs’ motion to

remand this matter to the Court of Common Pleas of Philadelphia County, see ECF No. 20, and

for the reasons set forth in the Opinion issued this date, IT IS HEREBY ORDERED AS

FOLLOWS:

       1.      Plaintiffs’ motion to remand, ECF No. 20, is GRANTED; this matter is hereby

REMANDED to the Pennsylvania Court of Common Pleas, Philadelphia County.

       2.      Defendants’ motions for judgment on the pleadings, ECF Nos. 33, 36, as well as

the United Defendants’ motion for fees and costs, ECF No. 35, are DISMISSED as moot in

light of the absence of subject matter jurisdiction.

                                                  1
                                               012521
     Case 5:20-cv-05094-JFL Document 50 Filed 01/25/21 Page 2 of 2




3.      This case is CLOSED.

                                      BY THE COURT:




                                      /s/ Joseph F. Leeson, Jr.___________
                                      JOSEPH F. LEESON, JR.
                                      United States District Judge




                                   2
                                012521
